NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued January 19, 2017
                               Decided January 31, 2017

                                         Before

                          JOEL M FLAUM Circuit Judge

                          DANIEL A MANION, Circuit Judge

                          ANN CLAIRE WILLIAMS Circuit Judge

No. 16-1210

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Southern District of
                                                Illinois.
      v.
                                                No. 14-CR-30108
REYMUNDO MOLINA-TRUJILLO,
    Defendant-Appellant.                        Nancy J. Rosenstengel,
                                                Judge.

                                       ORDER

        Defendant Reymundo Molina-Trujillo pleaded guilty to possession with intent to
distribute, and conspiracy to distribute, 500 grams or more of a substance containing
methamphetamine in violation of 21 U.S.C. § 846. The district court sentenced him to
324 months’ imprisonment, which was on the low end of his Guidelines range of 324–
405 months. He failed to raise any challenges to the district court’s factual findings or
calculation of the Guidelines range. Now he challenges his sentence on three grounds,
all of which are expressly foreclosed by existing precedent.
No. 16-1210                                                                      Page 2

        Defendant argues that the applicable statutory mandatory minimum sentence
offends the separation of powers, that the use of relevant uncharged conduct to enhance
his sentence violates the Fifth and Sixth Amendments, and that his 27-year sentence
violates the Eighth Amendment. However, defendant acknowledged at oral argument
that all of his arguments are foreclosed by Supreme Court and Seventh Circuit
precedent and that he simply wished to preserve them for Supreme Court review.
Indeed, we confronted and rejected identical arguments just this month in United States
v. Syms, No. 15-3067, _ F.3d. _, 2017 WL 163686 (7th Cir. Jan. 17, 2017). We called the
separation-of-powers argument an “invitation to upend well-settled precedent,” id. at
*2, found that the failure to challenge the facts found in a presentence report amounted
to waiver of any relevant-conduct argument, id. at *3, and noted that the Eighth
Amendment permits life imprisonment for a single drug crime, id. at *5. Moreover, even
if defendant had not waived his challenge to the relevant conduct, the Supreme Court
has rejected his constitutional argument. United States v. O’Brien, 560 U.S. 218, 224
(2010).

       Because defendant has presented no arguments that have not been squarely
rejected by this court or the Supreme Court, we will not disturb the sentence.

                                                                             AFFIRMED.